SENTENCIA
El apelante fue convicto de una violación a la Sec. 5-801 de la Ley de Vehículos y Tránsito, 9 L.P.R.A. see. 1041. Se le impuso una multa de $125.00 y se le suspendió la licencia (de aprendizaje) hasta la fecha de su expiración.
La única prueba desfilada consistió del testimonio de dos testigos del fiscal, que no probaron más allá de duda razonable que el acusado cometiera el delito de guiar en estado de embriaguez.
Según el testigo Graciano López, quien declaró como prueba del Pueblo que estando él en la tienda que se encuentra cerca del lugar de los hechos, el apelante le pidió ayuda para empujar su carro. Indica que el apelante, estando el motor apagado, se montó por el lado del guía y él le empujó el carro, que se salió de la carretera y cogió una toma de agua, que se rompió. Que mientras eso sucedía, el apelante no estaba borracho; que luego se metió al negocio y se dió unos cuantos palos. Que el policía llegó al lugar de los hechos de 30 a 45 minutos después de ese incidente. La Corte no le dió crédito a la declaración de éste, porque el fiscal trajo una declaración jurada del testigo que en parte dice así:
“Luego vino la Policía y después de estar la Policía sacamos el carro hacia la carretera y que José Galí Febus parece que había tomado licor y se iba para los lados, hablaba gagueando.”
*564Entendemos que eso no contradice su testimonio, pues anteriormente él declaró que luego de romper la toma'de agua, el apelante se fue a dar unos tragos. El sacar el carro nueva-mente hacia la carretera, es posterior a la llegada del policía de 30 a 40 minutos después del acusado haber comenzado a beber. Es erróneo el razonamiento del tribunal sentenciador cuando dice, “La Corte está convencida de que este acusado al manejar este vehículo estaba en estado de embriaguez porque 35 a 45 minutos después estaba en las condiciones que dice el Policía. . . .”, pues no hay prueba alguna que indique el apelante estaba ebrio antes del accidente.
El policía de la patrulla declaró que mientras iba por la carretera en jurisdicción de Corozal, encontró un automóvil Chevrolet que estaba al borde de un risco y allí había un tubo de agua foto. Se detuvo y le preguntó al apelante,, quien estaba dándose tragos en un negocio allí cercano, si él había estado conduciendo ese automóvil. El apelante al principio lo negó pero luego aceptó que lo había estado conduciendo. Al requerirle el policía su licencia de conductor el. apelante produjo una licencia de aprendizaje. El policía le preguntó si estaba dispuesto a someterse a un análisis de sangre o de orina, a lo cual el apelante se negó. El policía le informó que si se negaba el .Tribunal le podía imponer una sanción mayor.
En ningún momento vió el policía, al apelante guiando en estado de embriaguez. De ese testimonio la única conclusión posible es que cuando llegó el policía de 35 a 45 minutos después de lo sucedido, el apelante había estado bebiendo en dicho negocio.
Para ún estudio de la Sección 5-801 (a) d.e la Ley de Vehículos y Tránsito,' véanse: Pueblo v. Rivera Flores, 87 D.P.R. 328 (1963); y Pueblo v. Ramos García, 92 D.P.R. 396 (1965).
Aunque consideramos que se debió advertir al acusado su derecho a someterse a una de las tres pruebas de embriaguez, *565el segundo error (1) no se cometió ya que en la sentencia lo que se le suspendió al acusado fue su licencia de aprendizaje hasta la fecha de su expiración, y no se le impuso suspensión por término adicional alguno.
No habiéndose ■ demostrado la culpabilidad del apelante más allá de toda duda razonable, procede se revoque la senten-cia apelada y se decrete la absolución del acusado.
Así lo pronunció y manda el Tribunal y certifica la Secretaria Interina. El Juez Asociado Señor Rigau disiente con opinión, con la cual concurren los Jueces Asociados Señores Dávila y Torres Rigual.
(Fdo.) .Carmen Lesbia Colón

Secretaria Interina

—O—

 “El Honorable Tribunal incurrió en error al suspender la licencia del acusado por un término adicional de tres meses a pesar de que el policía denunciante no estableció cuales advertencias le había hecho al acusado al producir éste su negativa para someterse a alguno de los análisis de sangre, aliento u orina.”